UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1863


TRACY WOODY,

                Plaintiff - Appellant,

          v.

AMERICAN GENERAL FINANCIAL SERVICES, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:09-cv-00561-D)


Submitted:   January 18, 2011             Decided:   January 25, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tracy Woody, Appellant Pro Se.       Megan E. Miller, HUNTON       &
WILLIAMS, LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tracy Woody appeals the district court’s order denying

his motion for a new trial.         We have reviewed the record and

find   no   reversible   error.     Accordingly,    we   affirm   for    the

reasons stated by the district court.          Woody v. American Gen.

Fin. Servs., Inc., No. 5:09-cv-00561-D (E.D.N.C. June 25, 2010).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2